                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                 PIKEVILLE

PAUL F. SOARES,                                 CIVIL ACTION NO. 7:17-150-KKC


        Plaintiff,

V.                                                        JUDGMENT

ESTATE OF CLYDE BOYD,
ROBERT SKEANS,
NATURAL RESOURCES & ENERGY, a
Kentucky Limited Liability Company,
and JOHN DOES
        Defendants.



                                      *** *** ***

     In accordance with the opinion and order entered on this date, the Court HEREBY

ORDERS AND ADJUDGES as follows:

     (1) This action is DISMISSED WITHOUT PREJUDICE for lack of subject matter

        jurisdiction;

     (2) This action is DISMISSED and STRICKEN from the Court’s active docket; and

     (3) This judgment is FINAL and APPEALABLE.

     Dated March 25, 2020.




                                           1
